DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, claims 9-20, in the reply filed on 10/6/2022 is acknowledged.

Claim Objections
Claims 9 and 10 are objected to because of the following informalities:  
With regard to claim 9: In line 3, replace “releasingly” with --releasably--.
With regard to claim 9: In line 6, replace “first-substrate” with --first substrate--.
With regard to claim 10: In line 2, replace “releasingly” with --releasably--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites “at least one reactive article therein,” in line 3. 
The scope of this limitation is unclear, as it is unclear which element the “at least one reactive article” is disposed “therein”. 
Presumably, Applicant intended to capture that the reactive article is disposed within the still. Therefore, for the purposes of examination, the limitation “at least one reactive article therein” has been interpreted as reciting --at least one reactive article disposed within the still--.
Applicant should amend claim 11 to clarify as appropriate.
Claims 12-20 are rejected due to their dependency on indefinite claim 11.
Claim 13 recites “at least one spacer” in line 2. It is unclear if this at least one spacer is the same at least one spacer recited in line 4 of claim 11.
Based on the context in which the “at least one spacer” of claim 13 is recited, said at least one spacer appears to be the at least one spacer of claim 11. However, the fact that claim 13 recites “at least one spacer” rather than --the at least one spacer-- indicates that the spacers are different.
	For the purposes of examination, the at least one spacer recited in claim 13 has been interpreted as being optionally the same at least one spacer recited in claim 11.
	Applicant should amend claim 13 to clarify as appropriate.
Claim 15 recites “a spacer” bridging lines 3 and 4. It is unclear if this at spacer is the same at least one spacer recited in line 4 of claim 11.
Based on the context in which the “spacer” of claim 15 is recited, said spacer appears to be the at least one spacer of claim 11. However, the fact that claim 15 recites “a spacer” rather than --the at least one spacer-- indicates that the spacers are different.
	For the purposes of examination, the spacer recited in claim 15 has been interpreted as being optionally the same at least one spacer recited in claim 11.
	Applicant should amend claim 15 to clarify as appropriate.
Claim 18 recites “an inert spacer” in line 3. It is unclear if this at least one spacer is the same at least one spacer recited in line 4 of claim 11.
Based on the context in which the “inert spacer” of claim 18 is recited, said inert spacer appears to be the at least one spacer of claim 11. However, the fact that claim 18 recites “an inert spacer” rather than --the at least one spacer-- indicates that the spacers are different.
	For the purposes of examination, the inert spacer recited in claim 18 has been interpreted as being optionally the same at least one spacer recited in claim 11.
	Applicant should amend claim 18 to clarify as appropriate.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9, 11, 12, 14, 16, 17, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by YouTube video uploaded by user “Barley and Hops Brewing” titled “Running the mighty Mini Reflux Still” (https://www.youtube.com/watch?v=aWagmH_KBlA), hereafter referred to as “Brewing 1”, in view of evidence from YouTube video uploaded by user “Barley and Hops Brewing” titled “Introducing the Mighty Mini Dual purpose reflux still” (https://www.youtube.com/watch?v=WMqYoYDXKpo), hereafter referred to as “Brewing 2”.
With regard to claim 9: Brewing 1 teaches a kit (Time stamps 0:00-5:37), the kit comprising:
An inert still, i.e. a still constructed from stainless steel (Time stamps 0:00-5:37). Note: Brewing 1 does not explicitly state that the still pot is inert, i.e. stainless steel, however it can be clearly seen in the video that the still pot is made of stainless steel. Furthermore, Brewing 2 provides evidence that the still (the “Mighty Mini Reflux Still”) is made of stainless steel (Time stamps 0:00-0:45).
At least one reactive first article (copper mesh) made of copper and releasably engageable with the still  (Time stamps 0:40-1:50).
Wherein the kit is configured to allow collecting a desired fraction from distillation of a first substrate, i.e. an alcohol containing mash or wash (Time stamps 2:00-5:37).
Brewing 1 does not explicitly teach that the kit is configured to allow collecting a desired fraction from distillation of a first substrate at a rate of less than 5L/(hr*m2) of first substrate per exposed area of the at least one first article. However, the kit is necessarily capable of being operated so as to allow collecting of the desired fraction at a variety of different rates, i.e. still can be heated at a variety of different heating rates in order to facilitate collection of the desired fraction at a wide range of different collection rates. Thus, the kit of Brewing 1 is necessarily capable of operating so as to allow (i.e. facilitate/achieve) collection of the desired fraction from distillation at a rate of less than 5L/(hr*m2) of first substrate per exposed area of the at least one first article, thereby satisfying the claim language regarding the kit being configured to operate in such a manner (see MPEP 2114 for guidance). 
	With regard to claim 11: Brewing 1 teaches a still (Time stamps 0:00-5:37), the still comprising:
	Inert components, e.g. the still pot, constructed from stainless steel (Time stamps 0:00-5:37). Note: Brewing 1 does not explicitly state that the still pot is inert, i.e. stainless steel, however it can be clearly seen in the video that the still pot is made of stainless steel. Furthermore, Brewing 2 provides evidence that the still (the “Mighty Mini Reflux Still”) is made of stainless steel (Time stamps 0:00-0:45).
	At least one reactive article (copper mesh) disposed within the still, i.e. in the column positioned on top of the still pot (Time stamps 0:40-1:50).
At least one spacer (o-ring like element placed between the column and the still pot) situated between the reactive article (the copper mesh) and the inert components (the still pot) (Time stamps 1:33-2:10).
With regard to claim 12: The still comprises therein (i.e. as a component of the still) at least one rotor, i.e. at least one element which rotates, the rotor being a rotating screw element used to tighten a clamp as demonstrated at Time stamps 2:00-2:25.  
With regard to claim 14: The still further comprises a shell (column), wherein the at least one reactive article is hollow (i.e. the copper mesh, when rolled up as shown in the video comprises internal void space), and wherein the at least one reactive article (copper mesh) is disposed in the shell (column) (Time stamps 0:40-1:50).
With regard to claim 16: The still comprises a pot, a neck (i.e. the opening to which the column connects), and a frustoconical cover connecting between the pot and the neck (Time stamps 0:00-5:37).
With regard to claim 17: The still comprises a condenser (i.e. the condenser is connected to the top of the column and descends at an angle along the left hand side of the column), wherein the condenser is inert (made of stainless steel) and is not engaged with the first reactive article (the copper mesh disposed in the column) (Time stamps 3:10-4:30).
With regard to claim 20: The still is configured to allow collecting a desired fraction from distillation of a first substrate, i.e. an alcohol containing mash or wash (Time stamps 2:00-5:37).
Brewing 1 does not explicitly teach that the still is configured to allow collecting a desired fraction from distillation of a first substrate at a rate of less than 5L/(hr*m2) of first substrate per exposed area of the at least one first article. However, the still is necessarily capable of being operated so as to allow collecting of the desired fraction at a variety of different rates, i.e. still can be heated at a variety of different heating rates in order to facilitate collection of the desired fraction at a wide range of different collection rates. Thus, the still of Brewing 1 is necessarily capable of operating so as to allow (i.e. facilitate/achieve) collection of the desired fraction from distillation at a rate of less than 5L/(hr*m2) of first substrate per exposed area of the at least one first article, thereby satisfying the claim language regarding the still being configured to operate in such a manner (see MPEP 2114 for guidance).

Claim(s) 9, 11, 13, 14, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ruff (US 1,387,870).
With regard to claim 9: Ruff teaches a kit (Figures 1 and 2, Page 1 Lines 1-65).
Comprising an inert still (steel receptacle tank having interior portion coated with glass, enamel, etc.) 1 (Figures 1 and 2, Page 1 Lines 1-65).
At least one reactive article (attemperating coil made of copper) 4 and releasably engageable with the still (Figures 1 and 2, Page 1 Lines 1-65). Note: As can be seen in 2, the reactive article (coil) 4 is releasably engageable with the still 1 via a pair of flanges in the left hand side of the still 1 through with the coil penetrates. 
Ruff does not explicitly teach that the kit is configured to allow collecting a desired fraction from distillation of a first substrate at a rate of less than 5L/(hr*m2) of first substrate per exposed area of the at least one first article. However, the kit is necessarily capable of being operated so as to allow collecting of the desired fraction at a variety of different rates, i.e. the still can be heated at a variety of different heating rates in order to facilitate collection of the desired fraction at a wide range of different collection rates. Thus, the kit of Ruff is necessarily capable of operating so as to allow (i.e. facilitate/achieve) collection of the desired fraction from distillation at a rate of less than 5L/(hr*m2) of first substrate per exposed area of the at least one first article, thereby satisfying the claim language regarding the kit being configured to operate in such a manner (see MPEP 2114 for guidance).
With regard to claim 11: Ruff teaches a still (Figures 1 and 2, Page 1 Lines 1-65), the still comprising:
Inert components (steel receptacle tank having interior portion coated with glass, enamel, etc.) 1 (Figures 1 and 2, Page 1 Lines 1-65).
A reactive article (attemperating coil made of copper) 4 (Figures 1 and 2, Page 1 Lines 1-65).
At least one spacer (exterior plating of tin or silver on pipe 4) situated between the reactive article and the inert component (Figures 1 and 2, Page 1 Lines 1-65).
With regard to claim 13: The still comprises a pot (receptacle tank) 1, wherein the at least one article (attemperating coil made of copper) 4 is surrounded with the at least one spacer (exterior plating of tin or silver on pipe 4) and is situated in the pot (Figures 1 and 2, Page 1 Lines 1-65).
With regard to claim 14: The still comprises a shell (receptacle tank) 1, wherein the at least one article 4 is hollow and is disposed in the shell 1 (Figures 1 and 2, Page 1 Lines 1-65).
With regard to claim 20: The still is configured to allow collecting a desired fraction from distillation of a first substrate (alcoholic beverage) (Figures 1 and 2, Page 1 Lines 1-65, Page 2 Lines 80-105).
Ruff does not explicitly teach that the still is configured to allow collecting a desired fraction from distillation of a first substrate at a rate of less than 5L/(hr*m2) of first substrate per exposed area of the at least one first article. However, the still is necessarily capable of being operated so as to allow collecting of the desired fraction at a variety of different rates, i.e. still can be heated at a variety of different heating rates in order to facilitate collection of the desired fraction at a wide range of different collection rates. Thus, the still of Ruff is necessarily capable of operating so as to allow (i.e. facilitate/achieve) collection of the desired fraction from distillation at a rate of less than 5L/(hr*m2) of first substrate per exposed area of the at least one first article, thereby satisfying the claim language regarding the still being configured to operate in such a manner (see MPEP 2114 for guidance).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brewing 1 in view of evidence from Brewing 2.
With regard to claim 18: Brewing 1 teaches all of the limitations of claim 11 as described in the 102 rejections above.
The still comprises a neck (i.e. the opening to which the column connects) and a lyne arm, the lyne arm being comprised of the top portion of the neck having the jacket, the condenser, and the connection therebetween (Time stamps 0:00-5:37).
The at least one first article is a copper mesh sheet that has been rolled and inserted into the lower portion of the neck (Time stamps 0:40-1:50). The at least one first article, by virtue of being a sheet that has been rolled up (i.e. into a spiral like arrangement) qualifies as an arcuate plate (Time stamps 0:40-1:50). An inert spacer (o-ring like element placed between the column and the still pot) is partially responsible for separating the arcuate plate (the rolled copper mesh sheet) from the neck (the opening to which the column connects), i.e. the o-ring adds a degree of separation between the neck and the column containing the arcuate plate (the rolled copper mesh sheet), and therefore can be said to separate the arcuate plate from the neck (Time stamps 1:33-2:10).
Brewing 1 is silent to the system comprising a plurality of arcuate plates.
However, the system of Brewing 1 could be provided with multiple arcuate plates (rolled copper mesh sheets) simply by adding a duplicate arcuate plate (rolled copper mesh sheet) to the interior of column in the same manner the first plate was added. In the video of Brewing 1, it is clear that there is room in the column for a second arcuate plate (rolled copper mesh sheet) (Time stamps 0:40-1:50). The “mere duplication of parts has no patentable significance unless a new and unexpected result is produced,” (MPEP 2144.04(VI)B). Furthermore, a person having ordinary skill in the art would recognize that adding a second arcuate plate (rolled copper mesh sheet) would confer advantages, i.e. by providing additional surface area for contact between distilling vapors and the copper elements, thus providing additional opportunity to achieve the flavor benefits associated with copper use (Time stamps 0:40-1:50).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Brewing 1 by adding an additional arcuate plate (rolled copper mesh sheet) to the column, i.e. such that the column were to comprise a plurality of arcuate plates separated from the neck by the inert spacer (o-ring like element).
Note: It is not explicitly taught that the o-ring like element is inert. However, it is inert, as evidenced by Brewing 2, which teaches that the o-ring like element (gasket) is made of neoprene (Time stamps 2:00-2:15). It is understood that neoprene is inert in the context of alcohol distillation. Therefore, said o-ring like element (neoprene gasket) is understood to be an inert spacer.
With regard to claim 19: Under an alternate characterization of Brewing 1, the neck can be considered to include the column, and the arcuate plates (rolled copper mesh sheets) positioned inside the column can be considered to include ribs, i.e. individual wires making up the mesh, wherein said ribs (wires), by virtue of being positioned inside the column (for the purposes of this rejection considered to be a part of the neck), extend into the neck.
Note: The arcuate plates (rolled copper mesh sheets) are separated from the lyne arm by an inert spacer, said spacer being the upper portion of the column above the location housing the arcuate plates. 

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brewing 1 in view of evidence from Brewing 2, and in further view of YouTube video uploaded by user “Barley and Hops Brewing” titled “Copper VS Stainless steel in Distilling” (https://www.youtube.com/watch?v=4UFfanknSwY), hereafter referred to as “Brewing 3”.
With regard to claim 10: Brewing 1 teaches all of the limitations of claim 9 as described in the 102 rejections above. 
Brewing 1 is silent to at least one reactive second article releasably engageable with the still, wherein the kit is configured to allow replacing the at least one first article with the at least one second article. 
However, Brewing 3 teaches that the copper reactive article in the still will need to be cleaned periodically (Time Stamps 3:15-5:45). Thus, a person having ordinary skill in the art would recognize that the first reactive copper article of Brewing 1 would need to be cleaned periodically. In recognizing this, a person having ordinary skill in the art would also recognize that the still of Brewing 1 could not be in use with the first reactive article during the period in which second reactive copper article is being cleaned. Therefore, a person having ordinary skill in the art would find it desirable to provide the still of Brewing 1 with a second, identical reactive copper article while cleaning the first reactive copper article, such that the still can be operated to produce additional desired product, i.e. ethanol, during times when the first reactive article is being cleaned.
It would have been obvious to one of ordinary skill in the art before the effective filing date to Modify Brewing 1 in view of Brewing 3 by providing the kit with at least one reactive second article releasably engageable with the still, such that the kit is configured to allow replacing the at least one first article with the at least one second article, in order to obtain a kit which allows the still to remain in use with the at least one reactive second article disposed therein while the at least one first reactive article is being cleaned.

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brewing 1 in view of evidence from Brewing 2, and in further view of Tomkins (GB 419,436).
With regard to claim 15: Brewing 1 teaches all of the limitations of claim 11 as described in the 102 rejections above.
Brewing 1 comprises a condenser, wherein the condenser is comprised of the jacketed portion at the top of the column and the condenser connected to the top of the column and descends at an angle along the left hand side of the column, wherein the reactive article (copper mesh) is disposed at a bottom area of the condenser, i.e. in the column below the jacketed portion thereof, and is separated from the condenser by a spacer, said spacer being the upper portion of the column between the section housing the reactive article (copper mesh) and the second featuring the jacketed portion, such that a condensed distillate will flow over the reactive article (Time Stamps 1:30-5:45).
Modified Brewing is silent to the first article being comprised of a plurality of substantially parallel horizontal plates.
However, it is known in the art to provide reactive copper articles to stills in the form of a plurality of parallel copper plates. For example, Tomkins teaches a still having a reactive copper article comprised of a plurality of substantially parallel horizontal copper plates B (Figure 1, Page 1 Lines 25-35, claim 3). It is well established that it would be obvious to one of ordinary skill in the art to substitute one known prior art element for another in order to obtain predictable results (MPEP 2143).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Brewing 1 in view of Tomkins by replacing the reactive copper article of Brewing 1 with a reactive copper article comprised of a plurality of substantially parallel horizontal plates, in order to obtain a still having a predictably functional reactive copper article. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 9-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 11,130,072. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are drawn to a system used in the method recited in the claims of the ‘072 patent. The system of the present claims is at least suggested by the claims of the ‘072 patent, and is taught in detail in the detailed description thereof. Thus, the present system claims are rendered obvious by the claims of the ‘072 patent.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
DE 3814841, DE 3828320, DE 10217401, DE 102011102130, and US 5,458,739 all anticipate or render obvious at least some of claims 9-20.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN "LUKE" PILCHER whose telephone number is (571)272-2691. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN LUKE PILCHER/             Examiner, Art Unit 1772